Exhibit 10.1

 

SECOND MODIFICATION AGREEMENT

 

THIS SECOND MODIFICATION AGREEMENT (this “Amendment”) is made effective as of
November 26, 2008, by and among (a) TESSCO TECHNOLOGIES INCORPORATED, a Delaware
corporation (“TESSCO”), TESSCO SERVICE SOLUTIONS, INC., a Delaware corporation,
TESSCO INCORPORATED, a Delaware corporation, TESSCO COMMUNICATIONS INCORPORATED,
a Delaware corporation, WIRELESS SOLUTIONS INCORPORATED, a Maryland corporation,
TESSCO BUSINESS SERVICES, LLC, a Delaware limited liability company, TESSCO
SUPPLY CHAIN SERVICES, LLC, a Delaware limited liability company, TESSCO PRODUCT
SOLUTIONS, LLC, a Delaware limited liability company, TESSCO INTEGRATED
SOLUTIONS, LP, a Delaware limited partnership, and GW SERVICE SOLUTIONS, INC., a
Delaware corporation (the aforementioned entities, including TESSCO, being
hereinafter called collectively the “Borrowers”);  (b) SUNTRUST BANK and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Lenders (in such capacity, the
“Lenders”); and (c) SUNTRUST BANK, as Administrative Agent (in such capacity,
the “Agent”).

 

RECITALS

 

Pursuant to a Credit Agreement dated as of May 31, 2007 by and among the
Borrowers, the Lenders, and the Agent (as the same may from time to time be
amended, restated, supplemented, or otherwise modified, the “Credit Agreement”),
the Lenders agreed to make available to the Borrowers a revolving credit
facility (the “Revolving Credit Facility”) pursuant to which the Lenders would
make loans and other credit accommodations (collectively, the “Loans”) to or for
the benefit of the Borrowers in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding.  The Borrowers’ obligation to repay the
Loans with interest is evidenced by the Borrowers’ Revolving Credit Note dated
May 31, 2007 from the Borrowers made payable to the Lenders in the principal
amount of up to $50,000,000 (as the same may from time to time be amended,
restated, supplemented, or otherwise modified, the “Note”).

 

As used herein, the term “Loan Documents” means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers or any other party or parties to evidence, secure, or
guarantee, or in connection with, the Revolving Credit Facility.

 

Pursuant to a First Amendment dated as of June 30, 2008, the parties agreed to
make certain changes to the Credit Agreement.  The Borrowers have now requested
that the Lenders and the Agent make certain additional modifications to the
Credit Agreement, and the Lenders and the Agent have agreed to do so, subject to
and upon the terms and conditions hereinafter set forth.

 

AGREEMENTS

 

Now, therefore, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Recitals; Defined Terms.  The parties
hereto acknowledge that the above Recitals are true and correct and agree that
the same are incorporated herein.  Unless the context clearly indicates
otherwise, each term used in this Agreement which is defined in the Recitals
shall have

 

--------------------------------------------------------------------------------


 

the meaning given to such term in the Recitals, and each capitalized term used
herein which is not otherwise defined herein shall have the meaning given to
such term in the Credit Agreement.

 

2.                                       Amendments to Credit Agreement.

 

(a)                                  Effective as of the effective date of this
Agreement, the definition of “Cash Flow” appearing in Section 1.1 of the Credit
Agreement is hereby deleted, and the following is inserted in lieu thereof:

 

“Cash Flow” means, as to any Person for any period of measurement, such Person’s
net income after taxes, plus interest expense, plus depreciation, amortization
and other non-cash charges to income, less any capital expenditures not
financed, less any non-cash income, less dividends paid during such period.

 

(b)                                 Effective as of the effective date of this
Agreement, Section 2.7 of the Credit Agreement is hereby deleted, and the
following is inserted in lieu thereof:

 


“SECTION 2.7 USE OF PROCEEDS.  THE BORROWERS SHALL USE THE PROCEEDS OF THE LOANS
SOLELY TO REFINANCE THE EXISTING FACILITY AND FOR WORKING CAPITAL, CAPITAL
EXPENDITURES, AND PERMITTED ACQUISITIONS BY THE BORROWERS, INCLUDING THE PAYMENT
OF FEES AND EXPENSES INCURRED IN CONNECTION WITH SUCH TRANSACTIONS, AND TO
PURCHASE NOT MORE THAN $25,000,000 OF ISSUED AND OUTSTANDING STOCK DURING THE
TERM OF THE CREDIT FACILITY.”


 

(c)                                  Effective as of the effective date of this
Agreement, Section 9.1 of the Credit Agreement is hereby deleted, and the
following is inserted in lieu thereof:

 

Section 9.1 Minimum Tangible Net Worth From the Closing Date through the
Scheduled Maturity Date, as measured at the end of each of the Borrowers’ fiscal
quarters, maintain a combined Tangible Net Worth of not less than $40,000,000;
provided, however, that the Minimum Tangible Net Worth requirement shall
increase (a) as of September 27, 2009 by fifty percent (50%) of the Borrowers’
combined net income after applicable taxes for the period from March 30, 2009
through September 27, 2009, and (b) as of March 28, 2010 by fifty percent (50%)
of the Borrowers’ combined net income after applicable taxes for the period from
September 28, 2009 through March 28, 2010.

 

(d)                                 Effective as of the effective date of this
Agreement, Section 10.7 of the Credit Agreement is hereby deleted, and the
following is inserted in lieu thereof:

 


SECTION 10.7.LIMITATIONS ON DIVIDENDS AND DISTRIBUTIONS.  DECLARE OR PAY ANY
DIVIDENDS UPON ANY OF ITS CAPITAL STOCK; PURCHASE, REDEEM, RETIRE OR OTHERWISE
ACQUIRE, DIRECTLY OR INDIRECTLY, ANY SHARES OF ITS CAPITAL STOCK, OR MAKE ANY
DISTRIBUTION OF CASH, PROPERTY OR ASSETS AMONG THE HOLDERS OF SHARES OF ITS
CAPITAL STOCK, OR MAKE ANY CHANGE IN ITS CAPITAL STRUCTURE;

 

2

--------------------------------------------------------------------------------


 


PROVIDED THAT, (A) ANY SUBSIDIARY (INCLUDING ANY SUBSIDIARY THAT IS ALSO A
BORROWER) MAY PAY CASH DIVIDENDS TO ANY OF THE BORROWERS, (B) THE BORROWERS MAY
PAY ADDITIONAL CASH DIVIDENDS NOT TO EXCEED $2,000,000 IN THE AGGREGATE DURING
ANY 12-MONTH PERIOD SO LONG AS AFTER GIVING EFFECT TO ANY SUCH DIVIDENDS, NO
EVENT OF DEFAULT SHALL OCCUR AS A RESULT THEREOF, AND (C) THE BORROWERS MAY
PURCHASE UP TO $25,000,000 OF THEIR ISSUED AND OUTSTANDING STOCK IN THE
AGGREGATE DURING THE TERM OF THE CREDIT FACILITY.


 

 3.                                    Representations and Warranties.  In order
to induce the Lenders and the Agent to enter into this Agreement, the Borrowers
represent and warrant to the Lenders and the Agent that as of the date hereof
(a) no Event of Default exists under the provisions of the Loan Documents,
(b) except as to matters of which the Borrowers have advised the Agent in a
writing and which have been acknowledged by the Agent, all of the
representations and warranties of the Borrowers in the Loan Documents are true
and correct on the date hereof as if the same were made on the date hereof
(provided that any representation or warranty that speaks “as of the Closing
Date” or as of any other specific date shall continue to speak as of such date,
notwithstanding), (c) no material adverse change has occurred in the business,
financial condition, prospects or operations of the Borrowers since the date of
the most recent financial statement of the Borrowers furnished to the Lenders
and the Agent in accordance with the provisions of the Loan Documents, and
(d) this Agreement constitutes the legal, valid and binding obligation of the
Borrowers, jointly and severally enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.  If any of the foregoing
representations and warranties shall prove to be false, incorrect or misleading
in any material respect, the Lenders and the Agent may, in their absolute and
sole discretion, declare that a default has occurred and exists under the
provisions of the Loan Documents, and the Lenders and the Agent shall be
entitled to all of the rights and remedies set forth in the Loan Documents as
the result of the occurrence of such default.

 

4.                                       Ratification and No Novation.  The
Borrowers hereby ratify and confirm all of their obligations, liabilities and
indebtedness under the provisions of the Credit Agreement, the Note, and the
other Loan Documents, as the same may be amended and modified by this
Agreement.  The Lenders, the Agent, and the Borrowers agree that it is their
intention that nothing herein shall be construed to extinguish, release or
discharge or constitute, create or effect a novation of, or an agreement to
extinguish any of the obligations, indebtedness and liabilities of the Borrowers
or any other party under the provisions of the Loan Documents.  The Borrowers
agree that all of the provisions of the Credit Agreement and the other Loan
Documents shall remain and continue in full force and effect as the same may be
modified and amended by this Agreement.  In the event of any conflict between
the provisions of this Agreement and the provisions of the Loan Documents, the
provisions of this Agreement shall control.

 

5.                                       Fees, Costs and Expenses.  In
consideration of the agreement of the Lenders to enter into this Amendment,
(a) the Borrowers shall pay to the Agent on the date hereof, for the ratable
benefit of the Lenders, an amendment fee in the amount of $15,000, and (b) the
Borrowers reasonably shall pay to the Agent and the Lenders on demand all costs
and expenses both now and hereafter paid or incurred with respect to the
preparation, negotiation, execution, administration

 

3

--------------------------------------------------------------------------------


 

and enforcement of this Agreement and all documents related thereto, including,
without limitation, reasonable attorney’s fees and expenses, recording costs and
costs of record searches.

 

6.                                       Applicable Law.  This Agreement shall
be construed in accordance with and governed by the laws of the State of
Maryland.

 

7.                                       Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of the Lenders, the Agent, and the
Borrowers, and their respective successors and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed and sealed, the day and year first above written.

 

 

WITNESS:

 

BORROWERS:

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

TESSCO INCORPORATED

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS INCORPORATED

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

5

--------------------------------------------------------------------------------


 

 

 

TESSCO BUSINESS SERVICES, LLC

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

TESSCO SUPPLY CHAIN SERVICES, LLC

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

TESSCO PRODUCT SOLUTIONS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LP

 

 

 

 

 

 

 

 

By: Tessco Product Solutions, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

6

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Timothy Knabe

 

 

 

Timothy Knabe

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

 

Senior Vice President

 

7

--------------------------------------------------------------------------------